                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:18-CR-3132

vs.                                                TENTATIVE FINDINGS

JOHANA MORALES-RUANO,

                    Defendant.

      The Court has received the presentence investigation report in this case.
There are no objections or motions for departure or variance.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing
      Guidelines to the extent permitted and required by United States
      v. Booker, 543 U.S. 220 (2005) and subsequent cases. In this
      regard, the Court gives notice that, unless otherwise ordered, it
      will:

      (a)     give the advisory Guidelines respectful consideration within
              the context of each individual case and will filter the
              Guidelines' advice through the 18 U.S.C. § 3553(a) factors,
              but will not afford the Guidelines any particular or
              "substantial" weight;

      (b)     resolve all factual disputes relevant to sentencing by the
              greater weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all
           Guidelines mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using
           pre-Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure
           theory is not warranted, deviate or vary from the Guidelines
           when there is a principled reason justifying a sentence
           different than that called for by application of the advisory
           Guidelines, again without affording the Guidelines any
           particular or "substantial" weight.

2.   There are no objections or motions that require resolution at
     sentencing. The parties' sentencing statements, however, do
     reflect a disagreement about the appropriate weight to be given to
     the defendant's possession of a fraudulent Social Security card. See
     filing 43; filing 46.

     The presentence report increases the offense level to 12 based on
     U.S.S.G. § 2B1.1(b)(11)(A)(ii), which sets a minimum offense level
     of 12 for possessing a Social Security card which includes an
     "authentication feature." The defendant argues that merely
     possessing an "authentication feature," as opposed to trafficking in
     them, should be given less weight. The Court notes that it has
     previously rejected a similar argument. See United States v.
     Rodriguez-Cisneros, 916 F. Supp. 2d 932, 933-34 (D. Neb. 2013).


                                     -2-
     But by the same token, it's not clear to the Court from the
     presentence report or either party's brief whether the Social
     Security card at issue in this case actually did contain an
     "authentication feature," given the Court's holding that a Social
     Security number, standing alone, isn't an "authentication feature"
     within the meaning of § 2B1.1(b)(11)(A)(ii). Rodriguez-Cisneros,
     916 F. Supp. 2d at 934-35.

     The Court will resolve those issues at sentencing.

3.   Except to the extent, if any, that the Court has sustained an
     objection, granted a motion, or reserved an issue for later
     resolution in the preceding paragraph, the parties are notified that
     the Court's tentative findings are that the presentence report is
     correct in all respects.

4.   If any party wishes to challenge these tentative findings, that
     party shall, as soon as possible (but in any event no later than
     three (3) business days before sentencing) file with the Court and
     serve upon opposing counsel an objection challenging these
     tentative findings, supported by a brief as to the law and such
     evidentiary materials as are required, giving due regard to the
     local rules of practice governing the submission of evidentiary
     materials. If an evidentiary hearing is requested, such filings
     should include a statement describing why a hearing is necessary
     and how long such a hearing would take.

5.   Absent timely submission of the information required by the
     preceding paragraph, the Court's tentative findings may become



                                     -3-
     final and the presentence report may be relied upon by the Court
     without more.

6.   Unless otherwise ordered, any objection challenging these
     tentative findings shall be resolved at sentencing.

     Dated this 31st day of May, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
